Citation Nr: 0835029	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder to include as secondary to a right temporal lobe 
lesion.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to July 1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in Detroit, Michigan, which reopened and denied a 
claim of service connection for a seizure disorder secondary 
to a brain lesion.  The Board remanded the issue in May 2007.  
It returns now for appellate consideration.

Notwithstanding the RO's decision to reopen the previously 
disallowed seizure disorder claim, the Board is nevertheless 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

The reopened claim of service connection for a seizure 
disorder to include as secondary to a right temporal lobe 
lesion is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An unappealed RO rating decision dated in February 1989, 
of which the veteran was notified in the same month, denied 
the veteran's claim of service connection for a seizure 
disorder secondary to a brain lesion.

2. Additional evidence received since the February 1989 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a seizure disorder.


CONCLUSIONS OF LAW

1. The February 1989 rating decision denying a claim of 
service connection for a seizure disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence to reopen the claim of 
entitlement to service connection for a seizure disorder has 
been received, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the petition to reopen has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on the petition to reopen is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

II. Petition to Reopen

The veteran contends that he has a seizure disorder to 
include as secondary to a right temporal lobe lesion as a 
result of active service.  

The veteran filed his original claim of entitlement to 
service connection for a seizure disorder in September 1988.  
The claim was denied in a rating decision dated in February 
1989.  The veteran initiated an appeal in April 1989 by 
submitting a notice of disagreement, and the RO issued a 
statement of the case (SOC) in July 1989.  Although the 
veteran initiated an appeal with a notice of disagreement, he 
did not perfect the appeal with a timely substantive appeal 
after he was furnished with an SOC.  Accordingly, the 
February 1989 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.202 (2007).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including an organic disease of the nervous system, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2007).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition for disorders not 
noted on the entrance examination report, VA must show by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
38 C.F.R. § 3.306.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The February 1989 rating decision denied the veteran's claim 
of service connection for a seizure disorder because it was 
determined that his seizure disorder with brain lesion 
existed prior to his induction into active military duty 
without aggravation noted therein.  In order for the claim to 
be reopened, the veteran must have submitted evidence showing 
either that his seizure disorder did not exist prior to 
service or that that a preexisting seizure disorder increased 
in severity during active service.  

Since the February 1989 rating decision, VA has received the 
veteran's Social Security Administration (SSA) disability 
records, which include a May 2004 SSA decision awarding 
supplemental security income (SSI) and a February 2005 
disability examination report from Great Lakes Medical 
Evaluations.  The SSA records also include medical treatment 
records from the University of Michigan Medical Center dated 
from 1992 to 1994, treatment records from Blodgett Memorial 
Medical Center dated from 1993 to 1996, treatment records 
from Spectrum Health dated from 2002 to 2004, and treatment 
records from Neurological Associates of West Michigan dated 
in 2003.  

The aforementioned medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  In particular, the University of 
Michigan treatment records indicate that the veteran's 
history of staring spells is more suspicious of dissociative 
episodes of psychiatric origin than for a seizure disorder.  
The Board notes that such evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that the veteran's seizure disorder and right 
temporal lobe lesion, both diagnosed in service, were not 
preexisting conditions.  In this regard, evidence is weighed 
and credibility assessed after a claim is reopened.  See 
Justus v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and the Board will 
proceed to review the claim in light of all the evidence, new 
and old.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim for service 
connection for a seizure disorder has been received; to that 
extent only, the appeal is granted.


REMAND

After a thorough review of the claims folder, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.  

Because the claim of service connection for a seizure 
disorder has been reopened with the submission of new and 
material evidence, additional assistance in developing 
evidence pertinent to the veteran's claim must be provided, 
as well as further notification.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).  Specifically, the 
veteran must be provided all notification under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A for the reopened claim, as required 
for all claims being reviewed de novo.  See also 38 C.F.R. § 
3.159.

Following the aforementioned evidentiary development, the 
veteran should be scheduled for a VA medical examination to 
assess the current nature and etiology of his disability.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake all 
notification and development actions 
required by law with respect to the 
veteran's claim.  See 38 U.S.C.A. §§ 
5102, 5103, and 5103A; 38 C.F.R. § 3.159.  
Specifically, the veteran should be 
notified of the evidence and information 
necessary to substantiate his reopened 
claim for service connection for a 
seizure disorder.  Such notice should 
inform him of the respective obligations 
that he and VA bear in the production or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in his possession that pertains 
to the claim.

2. The AOJ should then schedule the 
veteran for an appropriate VA medical 
examination to assess the current nature 
and etiology of his neuropsychological 
disorders to include a possible seizure 
disorder.  The entire claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
claims file, including service medical 
records, was reviewed in conjunction with 
the examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should list any current 
diagnoses of a neuropsychological 
disorder manifested by the veteran.  For 
any such diagnosis, the examiner should 
render an opinion as to (a) whether the 
currently diagnosed disorder is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the veteran's military service to include 
the seizure disorder and right temporal 
lobe lesion diagnosed in service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability); (b) whether the currently 
diagnosed disorder clearly and 
unmistakably existed prior to service; 
and (c) if so, whether the currently 
diagnosed disorder was clearly and 
unmistakably aggravated by active 
service.  The examiner should provide a 
complete rationale for any opinion 
provided.  

3.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for a seizure disorder to 
include as secondary to a right temporal 
lobe lesion.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


